t c summary opinion united_states tax_court denis m katchmeric petitioner v commissioner of internal revenue respondent docket no 12051-05s filed date denis m katchmeric pro_se andrew m stroot for respondent dawson judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue the trial was conducted by special_trial_judge carleton d powell who died after the case was submitted the parties have declined the opportunity for a new trial or for supplementation of the record and have expressly consented to reassignment of the case for opinion and decision respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the only issue remaining for decision is whether petitioner may deduct as alimony under sec_215 certain payments he made to his wife in this requires us to decide whether the payments were made pursuant to a written_separation_agreement under sec_71 and therefore qualify as alimony as defined by sec_71 background most of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are 1in his amended petition filed in this case petitioner who had filed his federal_income_tax return for as married_filing_separately asserted that he should be entitled to file an amended joint income_tax return for that year even though his wife would not agree to sign such a return or consent thereto special_trial_judge powell ruled on that issue at trial stating that you are not entitled to a joint_return status your wife has not joined in a joint_return that question is resolved against you moreover if either spouse files a separate tax_return for a taxable_year sec_6013 provides that an election thereafter to file a joint_return may not be made after there has been mailed to either spouse with respect to such taxable_year a notice_of_deficiency under sec_6212 if the spouse as to such notice files a petition with the tax_court within the time prescribed in sec_6213 incorporated herein by this reference when the petition was filed petitioner resided in fairfax county virginia petitioner and karen a deluca ms deluca were married in on date they separated her attorney notified petitioner by letter dated date that he had been retained by ms deluca for the purpose of obtaining a divorce in the letter the attorney stated that he was in the process of preparing a separation and property settlement agreement that would incorporate a provision requiring petitioner to pay ms deluca dollar_figure per month as spousal support until their marital home was sold and that after the sale his obligation would be reduced to dollar_figure per month the letter further stated that the separation agreement when prepared would incorporate the following additional terms a karen will file for divorce on a no-fault basis based upon living separate and apart from you continuously without cohabitation for the appropriate time required under virginia law c you will continue to pay the mortgage on the marital home until it is sold upon the sale of the home after deduction of the customary costs of sale you and karen will divide equally the proceeds d you will continue to provide health insurance for karen e you will retain as your separate_property all investments titled in your name alone karen will retain as her separate_property all investments titled in her name alone in addition karen shall retain as her separate_property all investments now titled in your joint names f karen will receive a share of your pension upon your retirement from the government g each of you will remain responsible for the loan payments maintenance and insurance for your respective automobiles h you will pay karen’s attorney fees in connection with completing the separation and property settlement agreement and obtaining a no-fault divorce there is nothing in the record showing that petitioner responded in writing or orally agreeing to any of the items including spousal support contained in the letter he received from ms deluca’s attorney however each month from january through date and again in november and december petitioner sent ms deluca a check for dollar_figure bearing the notation support each check was endorsed by ms deluca and deposited in her personal bank account petitioner did not make any payments to her for september and october because he learned in date that ms deluca had directed that their federal_income_tax refund for the tax_year claimed on their joint_return be deposited into her personal bank account the tax_refund amount was greater than dollar_figure ms deluca’s attorney never prepared a separation and property settlement agreement containing the terms described in his letter to petitioner dated date apparently both ms deluca and petitioner were dissatisfied with their negotiations regarding spousal support and other assets and property items because she filed a divorce proceeding in against petitioner in the circuit_court of fairfax county virginia chancery no in which she sought pendente lite relief their negotiations continued unsuccessfully finally after conducting hearings the circuit_court judge entered a pendente lite order on date which provided among other things that petitioner was to pay directly to ms deluca dollar_figure per month as spousal support beginning date both parties were represented by counsel in that proceeding petitioner and ms deluca did not enter into any other agreement purporting to be a written_separation_agreement prior to the issuance of the pendente lite order on date a final decree of divorce was entered by judge keith of the circuit_court of fairfax county virginia which provided for the distributions of marital assets as well as a further reduction in spousal support as follows ordered adjudged and decreed that beginning in the month of july defendant shall pay complainant for spousal support and maintenance the sum of nine hundred and no dollars dollar_figure per month payments shall be made on the first 1st day of each month beginning date and continuing on the first 1st day of each month thereafter in accordance with section code of virginia as amended until the death of either party or until the remarriage of complainant or until the complainant cohabits with an unrelated male in a relationship analogous to a marriage for a period of more than one year and it is further ordered support is to be paid_by a payroll deduction order to karen ann deluca listing her savings account number the parties shall give each other and the court at least thirty days written notice in advance via certified mail return receipt requested of any change_of address and any change_of telephone number within thirty days after such change in determination of a support obligation the support obligation as it becomes due and unpaid creates a judgment by operation of law on his federal_income_tax return for which was filed as married_filing_separately petitioner claimed an alimony deduction of dollar_figure for amounts he paid to ms deluca in that tax_year respondent disallowed petitioner’s claimed alimony deduction in the deficiency_notice because verification and acceptable documents were not provided discussion a taxpayer may deduct alimony or separate_maintenance payments sec_215 alimony is any payment in cash if among other requirements it is received by or on behalf of a spouse under_a_divorce_or_separation_instrument sec_71 the term divorce_or_separation_instrument means a a decree of divorce or separate_maintenance or a written instrument incident to such a decree b a written_separation_agreement or c a decree not described in subparagraph a requiring a spouse to make payments for the support or maintenance of the other spouse sec_71 no decree or order by the circuit_court of fairfax county was in effect when petitioner made his payments to ms deluca in thus we must decide whether there was a written_separation_agreement in effect before date when the pendente lite order fixing spousal support was entered by that court the term written_separation_agreement is not defined in the internal_revenue_code the applicable regulations or in the legislative_history 59_tc_97 a written_separation_agreement is a clear written_statement of the terms of support for separated parties in bogard v commissioner supra pincite we stated logically it appears congress was interested in a clear statement in written form of the terms of support where the parties are separated in this manner it is administratively convenient for the commissioner to apprise himself of the amount of gross_income to the wife and the corresponding deduction allowable to the husband see also leventhal v commissioner tcmemo_2000_92 ewell v commissioner tcmemo_1996_253 letters which do not show a meeting of the minds between the parties cannot collectively constitute a written_separation_agreement 84_tc_809 affd without published opinion 800_f2d_260 4th cir however we have recognized that where one spouse assents in writing to a letter proposal of support by the other spouse a valid written_separation_agreement has been held to exist see azenaro v commissioner tcmemo_1989_224 petitioner contends that he is entitled to an alimony deduction of dollar_figure for the payments he made to ms deluca in because the date letter he received from her attorney contained an offer among other items for separation support payments of dollar_figure per month which he accepted when he made payment by checks marked support payable to ms deluca and cashed by her in although petitioner never answered either by letter or orally the proposal for spousal support mentioned in the letter from ms deluca’s attorney he argues that he performed pursuant to an executory_contract which satisfied the written_separation_agreement requirement of sec_71 to the contrary respondent contends that the facts and circumstances in this case do not establish that petitioner’s payments to ms deluca in were made pursuant to a written_separation_agreement entered into by them we agree with respondent for the following reasons first the most that can be said about the attorney’s letter to petitioner is that it is only evidence of a prospective course of action it contained proposals of several terms that might have been included in a future separation and property settlement agreement favorable to ms deluca it was simply the beginning of a negotiation process by them with respect to spousal support and the division of their assets and property petitioner obviously did not agree with all of the proposed items listed in the letter at best there was nothing more than a unilateral offer to enter into a separation agreement 59_tc_846 second petitioner’s action in writing checks to ms deluca bearing the notation support does not qualify as a writing showing assent to the attorney’s proposal as required by the statute the fact that petitioner made the notations on the checks does not show that he agreed to provide support under a written_separation_agreement see ewell v commissioner supra there is no evidence in this record that there was ever any pre- existing written_agreement between ms deluca and petitioner that set monthly support payments the parties continued to negotiate without success and under contentious conditions during most of petitioner testified that he retained an attorney in march of that year and then we started negotiating their failure to reach an agreement on the terms of their separation resulted in ms deluca’s attorney’s filing for her divorce from petitioner in the circuit_court of fairfax county virginia hearings in that proceeding culminated in the pendente lite order that required spousal support payments of dollar_figure per month beginning date third there was no meeting of the minds between petitioner and ms deluca with respect to any spousal support payments before the circuit_court entered its pendente lite order on date grant v commissioner supra pincite that order is strong evidence of the failure of the parties to come to a prior meeting of the minds petitioner testified at trial in the instant case that he wasn’t going to pay any more it was then that ms deluca went to the circuit_court of fairfax county and sought the pendente lite order for spousal support if there had been an existing written_separation_agreement at that time the circuit_court would surely have honored and enforced it as a binding contract we think petitioner’s declaration to ms deluca that he would no longer continue making monthly payments to her shows that there was not a meeting of the minds with respect to the proposed terms set forth in her attorney’s letter of date what triggered the breakdown in their negotiations for the amount of spousal support was that ms deluca was seeking more while petitioner wanted to pay less the circuit_court of fairfax county resolved their controversy first by fixing the amount of monthly spousal support at dollar_figure in its pendente lite order and finally in the final decree of divorce on date at dollar_figure per month accordingly on the basis of the facts and circumstances in this record we hold that petitioner is not entitled to an alimony deduction for the payments he made to ms deluca in because there was no written_separation_agreement in reaching our holding we have considered the arguments made by the parties and to the extent not mentioned we conclude that they are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
